DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 1-2, 4-6, 8, 11, 13-16 and 18-20 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 September 2021 and 13 June 2022 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rusciolelli et al. (US Publication Number 2017/0311534 A1). 
Regarding claim 1, Rusciolelli teaches a computer-implemented method comprising: receiving a prior field map representing locations of a first agricultural operation performed on a field by a first agricultural machine prior to operation, on the field of a second agricultural machine separate from the first agricultural machine (Rusciolelli: Para. 11-12, 33; analyze a current pass of each vehicle and a next planned pass of each vehicle, and may compare this analysis to the current pass and next planned passes of all vehicles performing operations in the same field; field map for the second field operation may have, for example, three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested); receiving a location sensor signal indicative of a sensed geographic location of the second agricultural machine on the field (Rusciolelli: Para. 35; vehicle B may report its precise GPS location).
Rusciolelli doesn’t explicitly teach the second agricultural machine having a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation.
However, Rusciolelli is deemed to disclose an equivalent teaching. Rusciolelli includes multiple vehicles in the same field performing different operations in a specific order (Rusciolelli: Para. 12). The system analyzes the current pass of each vehicle and the next planned pass of each vehicle (Rusciolelli: Para. 11) in order to create a field map for the second field operation vehicle which includes three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations (Rusciolelli: Para. 12). This allows for a lead vehicle to perform a first action, such as harvesting the crops, and a following vehicle to till the ground (Rusciolelli: Para. 33). This teaches at least two vehicle independently controllable performing different agricultural operations based on a plurality of operational regions.
It would have been obvious to one of ordinary skill as of the effective filing date to have a second agricultural machine having a plurality of sections that are independently controllable in order for multiple vehicles in the same field performing different operations based on different operational maps (Rusciolelli: Para. 12, 33).
In the following limitation, Rusciolelli teaches generating a control signal to control the plurality of sections based on the prior field map and the location sensor signal (Rusciolelli: Para. 12, 31; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; agricultural operation control system may allow for general operation of the agricultural machinery by the control system, such as collecting an agricultural product; second field operation may evolve as the vehicle performing the first field operation covers the field).
Regarding claim 2, Rusciolelli teaches the computer-implemented method of claim 1, wherein the prior field map comprises a field pass map that represents an input application of the first agricultural machine to the field during the first agricultural operation (Rusciolelli: Para. 12; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations).
Regarding claim 3, Rusciolelli teaches the computer-implemented method of claim 2, wherein the first and second agricultural operations are performed during a same crop growing season (Rusciolelli: Para. 33; the lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested).
Regarding claim 4, Rusciolelli teaches the computer-implemented method of claim 3, wherein each of the first and second agricultural operations comprises a different one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Rusciolelli: Para. 12, 28; multiple vehicles in the same field performing different operations; tillers, harvesters, sprayers, balers).
Regarding claim 5, Rusciolelli teaches the computer-implemented method of claim 2, wherein the second agricultural machine comprises an agricultural product application machine configured to apply an agricultural product to the field (Rusciolelli: Para. 28, 31; sprayers; dispensing an agricultural product (such as for planting or spraying)).
Regarding claim 8, Rusciolelli teaches the computer-implemented method of claim 1, wherein the second agricultural machine comprises an agricultural harvesting machine (Rusciolelli: Para. 28, 31, 39; harvesters; collecting an agricultural product (such as for harvesting); user to select desired one or more desired agricultural operations to complete for accomplishing a particular mission plan, such as spraying, tilling, harvesting, baling, raking and/or planting).
Regarding claim 11, Rusciolelli teaches the computer-implemented method of claim 1, and further comprising: generating a field metric based on the prior field map and performance of the second agricultural operation (Rusciolelli: Para. 12, 38, 40; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; yield maps; planting accuracy, harvest losses or spraying accuracy).
Regarding claim 12, Rusciolelli teaches the computer-implemented method of claim 11, wherein the field metric represents one or more of: a total area of the field; an estimate amount of remaining crop to be processed for the second agricultural operation; an estimate amount of remaining field area for the second agricultural operation; or an estimate amount of remaining time for the second agricultural operation (Rusciolelli: Para. 47; total field area).
Regarding claim 13, Rusciolelli doesn’t explicitly teach a field operation subsystem comprising a plurality of sections that are independently controllable to perform a given agricultural operation on a field.
However, Rusciolelli is deemed to disclose an equivalent teaching. Rusciolelli includes multiple vehicles in the same field performing different operations in a specific order (Rusciolelli: Para. 12). The system analyzes the current pass of each vehicle and the next planned pass of each vehicle (Rusciolelli: Para. 11) in order to create a field map for the second field operation vehicle which includes three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations (Rusciolelli: Para. 12). This allows for a lead vehicle to perform a first action, such as harvesting the crops, and a following vehicle to till the ground (Rusciolelli: Para. 33). This teaches at least two vehicle independently controllable performing different agricultural operations based on a plurality of operational regions.
It would have been obvious to one of ordinary skill as of the effective filing date to have a second agricultural machine having a plurality of sections that are independently controllable in order for multiple vehicles in the same field performing different operations based on different operational maps (Rusciolelli: Para. 12, 33).
In the following limitation, Rusciolelli teaches a control system configured to: receive a prior field map representing a prior agricultural operation performed on the field by another agricultural machine that traversed the field separate from the mobile agricultural machine (Rusciolelli: Para. 11-12, 33; analyze a current pass of each vehicle and a next planned pass of each vehicle, and may compare this analysis to the current pass and next planned passes of all vehicles performing operations in the same field; field map for the second field operation may have, for example, three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested); receive a location sensor signal indicative of a sensed geographic location of the mobile agricultural machine on the field (Rusciolelli: Para. 35; vehicle B may report its precise GPS location); and generate a control signal to control the plurality of sections based on the prior field map and the location sensor signal (Rusciolelli: Para. 12, 31; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; agricultural operation control system may allow for general operation of the agricultural machinery by the control system, such as collecting an agricultural product; second field operation may evolve as the vehicle performing the first field operation covers the field).
Regarding claim 14, Rusciolelli teaches the mobile agricultural machine of claim 13, wherein the prior field map comprises a field pass map that represents an input application of the other agricultural machine to the field during the prior agricultural operation (Rusciolelli: Para. 11-12, 33; analyze a current pass of each vehicle and a next planned pass of each vehicle, and may compare this analysis to the current pass and next planned passes of all vehicles performing operations in the same field; field map for the second field operation may have, for example, three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested).
Regarding claim 15, Rusciolelli teaches the mobile agricultural machine of claim 14, wherein the prior agricultural operation and the given agricultural operation are performed during a same crop growing season (Rusciolelli: Para. 33; the lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested).
Regarding claim 16, Rusciolelli teaches the mobile agricultural machine of claim 15, wherein each of the prior and given agricultural operations comprises a different one of: a field preparation application; a planting application; or an agricultural product application; or a harvesting application (Rusciolelli: Para. 12, 28; multiple vehicles in the same field performing different operations; tillers, harvesters, sprayers, balers).
Regarding claim 18, Rusciolelli teaches the mobile agricultural machine of claim 13, wherein the control system is configured to: generate a field metric based on the prior field map and performance of the given agricultural operation (Rusciolelli: Para. 12, 38, 40; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; yield maps; planting accuracy, harvest losses or spraying accuracy).
Regarding claim 19, Rusciolelli teaches an agricultural machine control system comprising: field data receiving logic configured to receive prior field data representing locations of a first agricultural operation performed on a field by a first agricultural machine prior to operation, on the field, of a second agricultural machine separate from the first agricultural machine (Rusciolelli: Para. 11-12, 33; analyze a current pass of each vehicle and a next planned pass of each vehicle, and may compare this analysis to the current pass and next planned passes of all vehicles performing operations in the same field; field map for the second field operation may have, for example, three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested); sensor logic configured to receive a location sensor signal indicative of a sensed geographic location of the second agricultural machine on the field (Rusciolelli: Para. 35; vehicle B may report its precise GPS location).
Rusciolelli doesn’t explicitly teach the second agricultural machine having a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation. 
However, Rusciolelli is deemed to disclose an equivalent teaching. Rusciolelli includes multiple vehicles in the same field performing different operations in a specific order (Rusciolelli: Para. 12). The system analyzes the current pass of each vehicle and the next planned pass of each vehicle (Rusciolelli: Para. 11) in order to create a field map for the second field operation vehicle which includes three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations (Rusciolelli: Para. 12). This allows for a lead vehicle to perform a first action, such as harvesting the crops, and a following vehicle to till the ground (Rusciolelli: Para. 33). This teaches at least two vehicle independently controllable performing different agricultural operations based on a plurality of operational regions.
It would have been obvious to one of ordinary skill as of the effective filing date to have a second agricultural machine having a plurality of sections that are independently controllable in order for multiple vehicles in the same field performing different operations based on different operational maps (Rusciolelli: Para. 12, 33).
In the following limitation, Rusciolelli teaches control logic configured to generate a control signal to control the plurality of sections based on the prior field data and the location sensor signal (Rusciolelli: Para. 12, 31; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations; agricultural operation control system may allow for general operation of the agricultural machinery by the control system, such as collecting an agricultural product; second field operation may evolve as the vehicle performing the first field operation covers the field).
Regarding claim 20, Rusciolelli teaches the control system of claim 19, wherein the prior field data comprises a field pass map that represents an input application of the first agricultural machine to the field during the first agricultural operation (Rusciolelli: Para. 12; three operational regions: no coverage: covered by the first field operation only; and covered by both the first and second field operations), and the first and second agricultural operations are performed during a same growing season (Rusciolelli: Para. 33; the lead vehicle (A or C) may be a harvester for harvesting crops, and the following vehicle (B or D) may be a tiller for tilling the ground after the crops have been harvested) and each comprise a different one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Rusciolelli: Para. 12, 28; multiple vehicles in the same field performing different operations).

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Rusciolelli et al. (US Publication Number 2017/0311534 A1) in view of Kocer et al. (US Publication Number 2011/0054743 A1). 
Regarding claim 6, Rusciolelli doesn’t explicitly teach wherein the second agricultural machine comprises a spraying machine, and each section comprises a set of spray nozzles configured to spray the agricultural product.
 Kocer teaches wherein the second agricultural machine comprises a spraying machine, and each section comprises a set of spray nozzles configured to spray the agricultural product (Kocer: Para. 30, 32; a liquid control valve which is in fluid communication with the fertilizer container and with a flowmeter, the liquid control valve and flowmeter being in further operative communication with controller to allow commands therefrom to either increase or decrease fluid flow; spraying).
It would have been obvious to one or ordinary skill as of the effective filing date to incorporate Kocer’s control of spray nozzles (Kocer: Para. 30, 32) into Rusciolelli’s path planning for multiple vehicles performing operations in the same field (Rusciolelli: Para. 11) in order for each individual row unit to increase or decrease fluid flow based on control commands (Kocer: Para. 30, 32).
Regarding claim 7, Rusciolelli teaches the computer-implemented method of claim 6, wherein the first agricultural operation comprises a planting operation performed by a planting machine (Rusciolelli: Para. 28, 39; vehicle 10 may be used to autonomously perform one or more agricultural operations in a field using the agricultural machinery 14, which machinery could be, for example, an air cart and a drill for planting operations; user to select desired one or more desired agricultural operations to complete for accomplishing a particular mission plan, such as spraying, tilling, harvesting, baling, raking and/or planting).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rusciolelli et al. (US Publication Number 2017/0311534 A1) in view of McNichols et al. (US Publication 2020/0281110 A1). 
Regarding claim 9, Rusciolelli doesn’t explicitly teach defining a buffer area; and controlling the plurality of sections based on the defined buffer area.
However McNichols, in the same field of endeavor, teaches defining a buffer area (McNichols: Para. 43; automated creation of field buffer zones); and controlling the plurality of sections based on the defined buffer area (McNichols: Para. 141; a loop that may be executed continuously in real-time as agricultural apparatus is conducting an operation in a field; step 1408 may comprise enlarging or reducing the size of a previously defined buffer region based upon the effect calculated at step 1406).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Rusciolelli’s path planning for multiple vehicles performing operations in the same field (Rusciolelli: Para. 11) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 
Regarding claim 17, Rusciolelli doesn’t explicitly teach wherein the control system is configured to: define a buffer area; and control the plurality of sections based on the defined buffer area.
	However McNichols, in the same field of endeavor, teaches wherein the control system is configured to: define a buffer area (McNichols: Para. 43; automated creation of field buffer zones); and control the plurality of sections based on the defined buffer area (McNichols: Para. 141; a loop that may be executed continuously in real-time as agricultural apparatus is conducting an operation in a field; step 1408 may comprise enlarging or reducing the size of a previously defined buffer region based upon the effect calculated at step 1406).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Rusciolelli’s path planning for multiple vehicles performing operations in the same field (Rusciolelli: Para. 11) in order to prevent high winds from drifting product into the buffer region (McNichols: Para. 141). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rusciolelli et al. (US Publication Number 2017/0311534 A1) in view of McNichols et al. (US Publication Number 2020/0281110 A1) and in further view of Starr (US Publication Number 2018/0014452 A1).  
Regarding claim 10, Rusciolelli and McNichols don’t explicitly teach further comprising generating a user interface having a buffer zone user input mechanism; and defining the buffer zone based on user actuation of the buffer zone user input mechanism.
However Starr, in the same field of endeavor, teaches further comprising generating a user interface having a buffer zone user input mechanism (Starr: Para. 92; user may input (via, e.g., a keyboard, mouse, touch screen, storage medium such as, for example, memory stick, or any other type of input device) data associated with the land); and defining the buffer zone based on user actuation of the buffer zone user input mechanism (Starr: Para. 125; system receives, from a user, a spatial map of their land area of interest as a set of soil zone polygons that are clipped to a boundary as a binary spatial coverage file).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Starr’s pre-season crop planning controlled harvesting machines (Starr: Para. 88, 222) and McNichols’s control of an agricultural machine in a field based on buffer zones and quality checks (McNichols: Para. 43, 141, 137) into Rusciolelli’s path planning for multiple vehicles performing operations in the same field (Rusciolelli: Para. 11) in order to group together land areas of interest associated with the user (Starr: Para. 92).



Response to Arguments
Applicant’s arguments, filed 28 June 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson US Patent Number 10,201,121 B1 teaches area prediction for a remaining portion.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663

/ADAM D TISSOT/Primary Examiner, Art Unit 3663